         Case 20-32519 Document 1116 Filed in TXSB on 07/05/20 Page 1 of 16




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                              )
In re:                                                        ) Chapter 11
                                                              )
                                                         1
NEIMAN MARCUS GROUP LTD LLC, et al.,                          ) Case No. 20-32519 (DRJ)
                                                              )
                           Debtors.                           ) (Jointly Administered)
                                                              )

    NOTICE OF JACKSON WALKER LLP’S FIRST MONTHLY FEE STATEMENT FOR
       COMPENSATION OF SERVICES RENDERED AND REIMBURSEMENT OF
     EXPENSES AS CO-COUNSEL AND CONFLICTS COUNSEL TO THE DEBTORS
           FOR THE PERIOD FROM MAY 7, 2020 THROUGH MAY 31, 2020

    Name of Applicant:                                                  Jackson Walker LLP.
    Applicant’s Role in Case:                                Co-counsel and Conflicts Counsel to Debtors
    Date Order of Employment Signed:                               June 25, 2020 [ECF No. 1017]
                                                                Beginning of           End of Period
                                                                   Period:
    Time period covered by this Statement:                       May 7, 2020           May 31, 2020
                           Summary of Total Fees and Expenses Requested
                                                                                                  $87,855.60
    Total fees requested in this Statement:
                                                                                        (80% of $109,819.50)
    Total expenses requested in this Statement:                                                       $15.70
    Total fees and expenses requested in this Statement (inclusive of
                                                                                                   $109,835.20
    20% Holdback):
                                 Summary of Attorney Fees Requested
    Total attorney fees requested in this Statement:                                               $102,904.00
    Total actual attorney hours covered by this Statement:                                              158.10
    Average hourly rate for attorneys:                                                                $650.89



1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
(9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC (5829);
NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage Parent
Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust (3700); NMG
California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664); NMG Notes
PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo LLC
(0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The NMG
Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors’ service address is: One Marcus
Square, 1618 Main Street, Dallas, Texas 75201.

                                                         1
26154946v.2 157047/00001
       Case 20-32519 Document 1116 Filed in TXSB on 07/05/20 Page 2 of 16




                           Summary of Paraprofessional Fees Requested
 Total paraprofessional fees requested in this Statement:               $6,915.00
 Total actual paraprofessional hours covered by this Statement:             38.30
 Average hourly rate for paraprofessionals:                              $180.56




                                               2
26154946v.2 157047/00001
       Case 20-32519 Document 1116 Filed in TXSB on 07/05/20 Page 3 of 16




                 In accordance with the Amended Order Establishing Procedures for
                 Interim Compensation and Reimbursement of Expenses for
                 Professionals [ECF No. 1070], each party receiving notice of the
                 monthly fee statement will have until 4:00 p.m. (Prevailing Central
                 Time), 21 days after service of the monthly fee statement to object to
                 the requested fees and expenses. Upon the expiration of such 21-day
                 period, the Debtors are authorized to pay the Professional an amount
                 of 80% of the fees and 100% of the expenses requested in the
                 applicable monthly fee statement.

        Pursuant to §§ 327, 330, and 331 of title 11 of the United States Code (the “Bankruptcy

Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

Rule 2016-1 of the Bankruptcy Local Rules for the Southern District of Texas (the “Bankruptcy

Local Rules”), and the Amended Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses for Professionals (the “Fee Procedures Order”) [ECF No. 1070],

Jackson Walker LLP (“JW”), as co-counsel and conflicts counsel to the Debtors, hereby files its

First Monthly Fee Statement for Compensation of Services Rendered and Reimbursement of

Expenses as Co-Counsel and Conflicts Counsel to the Debtors for the Period from May 7, 2020

Through May 31, 2020 (“Monthly Fee Statement”).

        1.       By this Monthly Fee Statement, and pursuant to the Fee Procedures Order, JW

seeks interim payment of $87,855.60 (80% of $109,819.50) as compensation for professional

services rendered to the Debtors during the period from May 7, 2020 through May 31, 2020

(the “Fee Period”); and (ii) $15.70 for reimbursement of actual and necessary expenses, for a total

of $87,871.30 for the Fee Period.

        2.       In support of the Monthly Fee Statement, JW submits a Summary of Expenses for

the Fee Period, attached hereto as Exhibit A, a Summary of Legal Fees by Category as Co-Counsel

and Conflicts Counsel for the Fee Period attached hereto as Exhibit B, and a Detailed Record of

Fees as Co-Counsel for the Fee Period, attached hereto as Exhibit C.


                                                   3
26154946v.2 157047/00001
       Case 20-32519 Document 1116 Filed in TXSB on 07/05/20 Page 4 of 16




        3.       Pursuant to the Fee Procedures Order, any party objecting to the payment of interim

compensation and reimbursement of expenses shall, within twenty-one (21) days of service of the

Monthly Fee Statement, serve via email to JW, and the following Application Recipients

(as defined in the Fee Procedures Order), a written notice setting forth the precise nature of the

objection and the amount at issue (the “Notice of Objection to Monthly Fee Statement”) on or

before 4:00 p.m. (prevailing Central Time) twenty-one (21) days after service of this Monthly Fee

Statement:

        (a)      the Debtors, c/o Neiman Marcus Group LTD LLC Attn: Tracy M. Preston
                 (tracy_preston@neimanmarcus.com);

        (b)      co-counsel to the Debtors, Kirkland & Ellis LLP, Attn: Anup Sathy, P.C.
                 (anup.sathy@kirkland.com), Chad J. Husnick (chad.husnick@kirkland.com),
                 Matthew C. Fagen (matthew.fagen@kirkland.com), and Gary J. Kavarsky
                 (gary.kavarsky@kirkland.com);

        (c)      co-counsel for the Debtors, Jackson Walker LLP, Attn: Matthew D. Cavenaugh
                 (mcavenaugh@jw.com) and Jennifer F. Wertz (jwertz@jw.com), Kristhy M.
                 Peguero (kpeguero@jw.com), and Veronica A. Polnick (vpolnick@jw.com);

        (d)      the Office of the U.S. Trustee for the Southern District of Texas, 515 Rusk Street,
                 Suite    3516,     Houston,     Texas     77002,          Attn:    Hector   Duran
                 (hector.duran.jr@usdoj.gov) and Stephen Statham (stephen.statham@usdoj.gov);

        (e)      counsel to the Official Committee of Unsecured Creditors, Pachulski Stang Ziehl
                 & Jones LLP, 101000 Santa Monica Blvd, 13th Floor, Los Angeles, California
                 90067, Attn: Malhar S. Pagay (mpagay@pszjlaw.com);

        (f)      counsel to the First Lien Lender Group, Wachtell, Lipton, Rosen & Katz, 51 West
                 52nd Street, New York, New York, 10016, Attn: Stephanie A. Marshak
                 (samarshak@wlrk.com) and Joshua A. Feltman (jafeltman@wlrk.com); and

        (g)      counsel to the Ad Hoc Noteholder Group, Paul, Weiss, Rifkind, Wharton &
                 Garrison LLP, 1285 Avenue of the Americas, New York, New York, 10016, Attn:
                 Alice Belisle Eaton (aeaton@paulweiss.com) and Andrew Rosenberg
                 (arosenberg@paulweiss.com).

        4.       If a Notice of Objection to Monthly Fee Statement is timely served pursuant to the

Fee Procedures Order, the objecting party and the Professional shall attempt to resolve the



                                                  4
26154946v.2 157047/00001
           Case 20-32519 Document 1116 Filed in TXSB on 07/05/20 Page 5 of 16




    objection on a consensual basis. If the parties reach an agreement, the Debtors shall promptly pay

    JW an amount equal to 80% of the agreed-upon fees and 100% of the agreed-upon expenses.

            5.       Although every effort has been made to include all fees and expenses incurred in

    the Fee Period, some fees and expenses might not be included in this Monthly Fee Statement due

    to delays caused by accounting and processing during the Fee Period. JW reserves the right to

    make further application to this Court for allowance of such fees and expenses not included herein.

    Subsequent Monthly Fee Statements will be filed in accordance with the Bankruptcy Code, the

    Bankruptcy Rules, and the Fee Procedures Order.


Houston, Texas
July 5. 2020
                                                   /s/ Matthew D. Cavenaugh
                                                   JACKSON WALKER L.L.P.
                                                   Matthew D. Cavenaugh (TX Bar No. 24062656)
                                                   Jennifer F. Wertz (TX Bar No. 24072822)
                                                   Kristhy M. Peguero (TX Bar No. 24102776)
                                                   Veronica A. Polnick (TX Bar No. 24079148)
                                                   1401 McKinney Street, Suite 1900
                                                   Houston, Texas 77010
                                                   Telephone:      (713) 752-4200
                                                   Facsimile:      (713) 752-4221
                                                   Email: mcavenaugh@jw.com
                                                   Email: jwertz@jw.com
                                                   Email: kpeguero@jw.com
                                                   Email: vpolnick@jw.com

                                                   Co-Counsel to the Debtor and Debtor in Possession




                                                     5
    26154946v.2 157047/00001
       Case 20-32519 Document 1116 Filed in TXSB on 07/05/20 Page 6 of 16




                                      EXHIBIT A


                      SUMMARY OF EXPENSES FOR THE FEE PERIOD

                            EXPENSE                              TOTAL
 Research Services                                                          $15.70
 TOTAL                                                                      $15.70




                                          6
26154946v.2 157047/00001
       Case 20-32519 Document 1116 Filed in TXSB on 07/05/20 Page 7 of 16




                                        EXHIBIT B

                           SUMMARY OF LEGAL FEES AND EXPENSES
                             BY CATEGORY FOR THE FEE PERIOD


                      DESCRIPTION           LEGAL        EXPENSES     TOTAL
                                             FEES
        110 Case Administration             $66,041.50
        115 Reporting                        $2,546.00
        140 Relief from Stay and               $447.00
            Adequate Protection
        150 Meetings and                     $1,672.50
            Communications with
            Creditors
        160 Fee/Employment                   $2,097.00
            Applications
        210 Business Operations                $693.50
        230 Financing and Cash               $2,145.00
            Collateral
        240 Business Operations                 $51.00
        260 Corporate Governance            $30,207.50
        310 Claims Administration and        $2,067.50
            Objection
        320 Plan and Disclosure              $1,851.00
            Statement
            Totals                         $109,819.50       $15.70 $109,835.20


                 Total Fees for Fee Period                    $109,819.50
                 20% Fee Holdback for Fee Period               $21,963.90
                 80% of Fees Amount for Fee Period             $87,855.60
                 Expenses for Fee Period                           $15.70
                 TOTAL REQUEST                                 $87,871.30




                                             7
26154946v.2 157047/00001
        Case 20-32519 Document 1116 Filed in TXSB on 07/05/20 Page 8 of 16




                                        EXHIBIT C

                   DETAILED RECORD OF FEES FOR THE FEE PERIOD

 Date          Timekeeper      Hours     Amount                         Description

 Case Administration:
 05/07/20      M. Cavenaugh      17.5     13,125.00 Review and revise first day papers (5.3); prepare
                                                    for chapter 11 filing and first day hearing (4.1);
                                                    conferences with K&E team, Jackson Walker,
                                                    advisor group, and Company re same (4.2); file
                                                    chapter 11 cases (3.9).
 05/07/20      K. Peguero         7.5      4,312.50 Summarize unique first day relief provisions for
                                                    team (1.1); review and approve first day motions
                                                    for filing (6.4)
 05/07/20      J. Wertz           2.1      1,260.00 Assist with filing first day motions and petitions
                                                    throughout filing of cases.
 05/07/20      V. Argeroplos      2.0           890.00 Conference call with Kirkland team regarding
                                                       filing cases today, prepare and file petitions.
 05/07/20      D. Trevino         4.0           700.00 Review of various Voluntary Petitons and
                                                       prepare for filing.
 05/07/20      D. Trevino         0.2            35.00 Prepare documents containing dial in
                                                       instructions for the First Day Hearings on
                                                       5/8/2020 and circulate to E. Freeman.
 05/07/20      K. Gradney         6.4      1,184.00 Review and prepare for filing various petitions
                                                    and process first day pleadings (5.1); review and
                                                    prepare for filing first day declaration (.2);
                                                    receive and review various pro hac vice motions
                                                    for filing (.7); receive and review notice of
                                                    electronic hearing and revise same (.2); receive
                                                    and review agenda for first day hearing and
                                                    prepare same for filing (.2).
 05/08/20      M. Cavenaugh       9.9      7,425.00 Prepare for first day hearing (7.9); attend portion
                                                    of witness preparation meeting with first day
                                                    witnesses re first day testimony (1.0); review and
                                                    revise first day presentation slide deck (1.0).
 05/08/20      S. Coffey          3.2      2,192.00 Attend first day hearing.
 05/08/20      E. Freeman         5.0      3,875.00 Confer with C. Husnick regarding hearing
                                                    preparation (.4); participate in first day hearing
                                                    (4.6).


                                            8
26154946v.2 157047/00001
        Case 20-32519 Document 1116 Filed in TXSB on 07/05/20 Page 9 of 16




 Date          Timekeeper    Hours    Amount                         Description
 05/08/20      K. Peguero      10.0     5,750.00 Prepare for first day hearing (3.7); review and
                                                 file revised orders (.6); attend first day hearing
                                                 (5.7)
 05/08/20      J. Wertz         4.2     2,520.00 Attend part of first day hearing on first day
                                                 motions.
 05/08/20      T. Dunn          5.7     3,420.00 Attend telephonic first day hearing.
 05/08/20      S. Gosnell       2.4     1,116.00 Attend first day hearings.
 05/08/20      M. Khan          2.3         885.50 Attend telephonic conference for first day
                                                   hearing.
 05/08/20      V. Polnick       5.8     2,958.00 Attend first day hearings, coordinate with the
                                                 K&E regarding revised orders, various issues
                                                 throughout hearing.
 05/08/20      D. Trevino       0.4          70.00 Prepare chart for transmission to chambers with
                                                   First Day Motions ECFs and Proposed Orders
                                                   ECFs and circulate same.
 05/08/20      D. Trevino       0.1          17.50 Circulate bridge line dial in to the First Day
                                                   Hearings to the Jackson Walker Team.
 05/08/20      D. Trevino       4.0         700.00 Attend first day hearing.
 05/08/20      K. Gradney       6.4     1,184.00 Review various revised first day orders and
                                                 prepare same for upload (.8); attend first day
                                                 hearing and assist counsel (5.5); email
                                                 correspondence with chambers regarding same
                                                 (.1).
 05/09/20      D. Trevino       0.3          52.50 Attention to orders entered by Judge, hearings
                                                   and deadlines coming up and circulate to team
                                                   internally.
 05/11/20      V. Polnick       0.2         102.00 Communication with court regarding hearings
                                                   for second days and circulate the information.
 05/11/20      D. Trevino       0.1          17.50 Circulate to team a case contact sheet with
                                                   professionals information.
 05/11/20      D. Trevino       0.1          17.50 Attention to upcoming hearing dates and
                                                   circulate same to team.




                                        9
26154946v.2 157047/00001
      Case 20-32519 Document 1116 Filed in TXSB on 07/05/20 Page 10 of 16




 Date          Timekeeper     Hours    Amount                        Description
 05/12/20      M. Cavenaugh      2.1     1,575.00 Correspond with K&E team re postpetition
                                                  workstream organization and next steps (.9);
                                                  review reporting obligations summary (.8);
                                                  correspond with K&E team re same (.4).
 05/12/20      K. Peguero        0.3      172.50 Assist with post-filing logistics including e-dec
                                                 (.3)
 05/12/20      K. Gradney        0.4          74.00 Multiple email correspondence with KE team
                                                    regarding signed e-declarations (.3); prepare e-
                                                    declarations for signature (.1).
 05/13/20      M. Cavenaugh      4.0     3,000.00 Review NMG chapter 11 case materials re
                                                  upcoming priority items (1.5); prepare for and
                                                  participate in telephone conference with K&E
                                                  team re chapter 11 planning (1.5); telephone
                                                  conference with JW team re workstream
                                                  distribution (1.0)
 05/13/20      C. Secord         0.8      372.00 Analyze complaint filed by pro se party and
                                                 correspond with JW Team concerning same.
 05/14/20      D. Trevino        0.1          17.50 Communication with JWDebtor team regarding
                                                    the Creditor Matrix to be filed and format.
 05/14/20      D. Trevino        0.6      105.00 Communication with Stretto and team internally
                                                 regarding the format of the creditor matrix (.2)
                                                 Communication with court's clerks office
                                                 regarding the error on filing (.1) Receipt of
                                                 correct format and prepare same for filing (.3)
 05/18/20      M. Cavenaugh      3.5     2,625.00 Review and analyze NMG chapter 11 case and
                                                  deal materials (1.5); telephone conference with
                                                  JW and K&E team re planning steps (1.0);
                                                  prepare for and participate in telephone
                                                  conference with JW team re next steps (1.0)
 05/18/20      V. Polnick        0.1          51.00 Discuss timing of response for the Neiman
                                                    Marcus Motion.
 05/20/20      M. Cavenaugh      0.8      600.00 Telephone conference with K&E team re case
                                                 status.
 05/20/20      V. Polnick        0.2      102.00 Discuss Second Day pleadings with K&E Team
                                                 and timing.
 05/20/20      D. Trevino        0.1          17.50 Attention to upcoming hearings and deadlines
                                                    and circulate to team internally..


                                         10
26154946v.2 157047/00001
      Case 20-32519 Document 1116 Filed in TXSB on 07/05/20 Page 11 of 16




 Date          Timekeeper     Hours    Amount                        Description
 05/21/20      M. Cavenaugh      1.1      825.00 Review and evaluate case administration
                                                 including post-filing workstreams and upcoming
                                                 conference with management.
 05/21/20      V. Polnick        0.1          51.00 Circulate Work-in-Progress Chart and discuss
                                                    with K. Peguero and J. Wertz.
 05/21/20      D. Trevino        0.3          52.50 Prepare comparison documents of various
                                                    second day motions for circulation to team
                                                    internally.
 05/21/20      K. Gradney        0.2          37.00 Prepare case timeline of upcoming dates and
                                                    deadlines.
 05/22/20      M. Cavenaugh      1.4     1,050.00 Prepare for and participate in telephone
                                                  conference with K&E team re case status and
                                                  next steps (1.1); correspond with K&E team re
                                                  same (.3).
 05/22/20      D. Trevino        0.1          17.50 Attention to upcoming deadlines and hearings
                                                    and circulate to team internally.
 05/26/20      V. Polnick        0.1          51.00 Communication with K&E regarding
                                                    reclamation demand.
 05/26/20      D. Trevino        0.2          35.00 Draft witness and exhibit list for the May 29,
                                                    2020 hearing and circulate to team internally.
 05/27/20      K. Peguero        1.1      632.50 Assist with preparing witness and exhibit list
                                                 (.6); advise G. Kavarsky regarding scheduling of
                                                 second day motions (.5);
 05/27/20      V. Polnick        0.1          51.00 Communication with the K&E team regarding
                                                    subpoena.
 05/28/20      K. Peguero        0.5      287.50 Review and comment on agenda (.1); advise
                                                 Stretto regarding service issues (.4)
 05/28/20      V. Polnick        0.1          51.00 Communication with K&E regarding agenda for
                                                    hearing on May 29, 2020.
 05/28/20      K. Gradney        0.2          37.00 Prepare for filing agenda for hearing set May 29
                                                    (.1); coordinate service of same with noticing
                                                    agent (.1).
 05/29/20      K. Peguero        0.3      172.50 Coordinate filing witness and exhibit list.
 05/29/20      K. Gradney        0.3          55.50 Prepare e-witness and exhibit list filed on behalf
                                                    of UMB Bank and circulate same to team.


                                         11
26154946v.2 157047/00001
      Case 20-32519 Document 1116 Filed in TXSB on 07/05/20 Page 12 of 16




 Date          Timekeeper     Hours    Amount                        Description
 05/31/20      K. Peguero        0.2        115.00 Advise G. Kavarsky regarding second day
                                                   hearing and process for resolution of first day
                                                   motions

 Total Case Administration     119.1   $ 66,041.50
 Reporting:
 05/19/20      M. Cavenaugh      2.1      1,575.00 Correspond with K&E team re postpetition
                                                   workstream organization and next steps
                                                   regarding reporting obligations (.9); review
                                                   reporting obligations summary (.8); follow up
                                                   correspond with K&E team re same (.4).
 05/19/20      V. Polnick        0.1           51.00 Communication with K. Peguero and K&E
                                                     Team regarding the timing for the IDI Motion.
 05/21/20      K. Peguero        1.6        920.00 Participate in IDI (.4); analyze next steps and
                                                   advise G. Kavarsky regarding motions and
                                                   scheduling (.6); review and respond to creditor
                                                   inquiries (.6)

 Total Reporting                 3.8     $ 2,546.00
 Relief from Stay/Adequate Protection Proceedings:
 05/27/20      V. Polnick        0.1           51.00 Communication with K&E regarding motion for
                                                     relief from stay.
 05/27/20      V. Polnick        0.1           51.00 Communication with K. Pequero and G .
                                                     Kavarsky regarding stipulation for motion for
                                                     relief from stay.
 05/29/20      K. Peguero        0.6        345.00 Revise automatic stay stipulation (.6)
 Total Relief from               0.8      $ 447.00
 Stay/Adequate Protection
 Proceedings
 Meetings of and Communications with Creditors:
 05/13/20      V. Polnick        0.1           51.00 Discussion with K&E Team regarding the 341
                                                     meeting.
 05/14/20      J. Wertz          0.3        180.00 Review correspondence from Champion Energy
                                                   (.2) and correspond with counsel with respect to
                                                   contact for same (.1).
 05/18/20      K. Peguero        0.5        287.50 Respond to creditor inquiries


                                          12
26154946v.2 157047/00001
      Case 20-32519 Document 1116 Filed in TXSB on 07/05/20 Page 13 of 16




 Date          Timekeeper   Hours     Amount                        Description
 05/18/20      V. Polnick       0.3       153.00 Communication with creditor regarding claims
                                                 and bar date.
 05/18/20      V. Polnick       0.2       102.00 Communication with creditor regarding claims
                                                 filing and process.
 05/19/20      V. Polnick       0.2       102.00 Creditor communication regarding a Motion for
                                                 Relief.
 05/20/20      V. Polnick       0.1          51.00 Return calls of creditors.
 05/26/20      J. Wertz         0.1          60.00 Correspond with D. Quick concerning
                                                   consignment objection.
 05/26/20      V. Polnick       0.1          51.00 Forward subpoena to the K&E team and creditor
                                                   contact.
 05/27/20      K. Peguero       0.4       230.00 Respond to creditor inquiries.
 05/27/20      D. Trevino       1.0       175.00 Return calls for various shareholders and
                                                 creditors and provided them with information for
                                                 noticing agent.
 05/29/20      K. Peguero       0.4       230.00 Respond to creditor inquiries (.4)
 Total Meetings of and          3.7    $ 1,672.50
 Communications with
 Creditors
 Fee/Employment Applications:
 05/07/20      K. Gradney       0.4          74.00 Initial preparation of Jackson Walker retention
                                                   application
 05/18/20      D. Trevino       2.0       350.00 Draft and circulate to team the schedules for the
                                                 Retention Application for Jackson Walker.
 05/18/20      K. Gradney       0.8       148.00 Initial draft of retention application on behalf of
                                                 Jackson Walker as co-counsel and conflicts
                                                 counsel to the Debtors.
 05/19/20      D. Trevino       2.0       350.00 Prepare Schedules for the Jackson Walker
                                                 Retention Application.
 05/21/20      D. Trevino       0.8       140.00 Draft of Schedule 1 for the Jackson Walker
                                                 Retention Application.
 05/22/20      K. Peguero       0.8       460.00 Review Interim Compensation motion and edit
                                                 same.



                                        13
26154946v.2 157047/00001
      Case 20-32519 Document 1116 Filed in TXSB on 07/05/20 Page 14 of 16




 Date          Timekeeper      Hours    Amount                       Description
 05/27/20      K. Peguero         0.9       517.50 Revise JW retention application (.9)
 05/29/20      K. Peguero         0.1          57.50 Finalize and submit JW retention application to
                                                     K&E and client for comment

 Total Fee/Employment             7.8    $ 2,097.00
 Applications
 Business Operations:
 05/11/20      J. Wertz           0.2       120.00 Correspond with J. Wuebker concerning OCP
                                                   designation of Andrews Kurth.
 05/19/20      J. Wertz           0.2       120.00 Correspond with M. Sprouse, counsel for
                                                   landlord, concerning status of motion to file
                                                   store closing procedures.
 05/22/20      K. Peguero         0.7       402.50 Review and revise OCP Motion.
 05/27/20      V. Polnick         0.1          51.00 Communication with K&E regarding critical
                                                     vendor inquiry.

 Total Business Operations        1.2     $ 693.50
 Financing/Cash Collections:
 05/08/20      E. Freeman         2.1     1,627.50 Review the DIP motion and order.
 05/26/20      K. Peguero         0.9       517.50 Respond to creditor inquiries regarding DIP and
                                                   other issues

 Total Financing/Cash             3.0    $ 2,145.00
 Collections
 Tax Issues:
 05/26/20      V. Polnick         0.1          51.00 Communication with the K&E team regarding
                                                     taxing authority inquiry.

 Total Tax Issues                 0.1      $ 51.00
 Board of Directors Matters:
 05/15/20      E. Freeman         1.3     1,007.50 Review the examiner motion (1); confer
                                                   regarding response strategy (.3).
 05/20/20      V. Argeroplos      0.1          44.50 Confirm response deadline to motion to appoint
                                                     an examiner.
 05/20/20      V. Polnick         0.1          51.00 Communication with E. Freeman regarding the
                                                     examiner request.


                                          14
26154946v.2 157047/00001
      Case 20-32519 Document 1116 Filed in TXSB on 07/05/20 Page 15 of 16




 Date          Timekeeper     Hours    Amount                        Description
 05/26/20      M. Cavenaugh      2.1     1,575.00 Correspond with K&E team re postpetition
                                                  workstream organization and next steps
                                                  regarding recently filed motion to appoint
                                                  examiner (.9); review pleadings re examiner
                                                  motion (.8); follow up correspondence with
                                                  K&E team re same (.4).
 05/26/20      E. Freeman        2.1     1,627.50 Review and comment on the examiner response
                                                  (1.3); strategize regarding the examiner motion
                                                  (.8).
 05/26/20      D. Trevino        0.3          52.50 Coordinate access for K. Peguero for the
                                                    Deposition of Beilinson on May 28, 2020.
 05/27/20      E. Freeman        0.8      620.00 Confer regarding strategy for the examiner
                                                 motion.
 05/27/20      K. Peguero        1.7      977.50 Review examiner motion (1.7)
 05/28/20      M. Cavenaugh      3.2     2,400.00 Assist in preparation for contested hearing on
                                                  Marble Ridge Motion to Appoint Examiner.
 05/28/20      K. Peguero        4.7     2,702.50 Attend deposition of M. Beilinson (4.2); review
                                                  draft reply and oversee filing (.5)
 05/28/20      D. Trevino        0.2          35.00 Review the Debtor's Response to the Motion to
                                                    Appoint Examiner and prepare same for filing.
 05/28/20      K. Gradney        0.3          55.50 Prepare electronic witness and exhibit lists for
                                                    hearing on motion to appoint examiner and
                                                    circulate same to team.
 05/29/20      M. Cavenaugh      6.7     5,025.00 Prepare for and attend contested hearing on
                                                  motion to appoint an examiner.
 05/29/20      E. Freeman        5.5     4,262.50 Confer regarding examiner motion strategy (2);
                                                  Attend hearing on examiner motion (3.5).
 05/29/20      K. Peguero        6.1     3,507.50 Prepare for hearing (.5); participate in hearing on
                                                  examiner motion (5.6)
 05/29/20      J. Wertz          3.3     1,980.00 Telephonic attendance at part of hearing on
                                                  Marble Ridge motion to appoint examiner.
 05/29/20      V. Polnick        5.5     2,805.00 Attended hearing on Marble Ridge motion to
                                                  appoint examiner.
 05/29/20      K. Gradney        5.9     1,091.50 Telephonically attend hearing on motion to
                                                  appoint examiner and assist counsel.


                                         15
26154946v.2 157047/00001
      Case 20-32519 Document 1116 Filed in TXSB on 07/05/20 Page 16 of 16




 Date          Timekeeper      Hours     Amount                       Description
 05/30/20      E. Freeman         0.5        387.50 Work on discovery matters pertaining to motion
                                                    to appoint examiner.

 Total Board of Directors        50.4    $ 30,207.50
 Matters
 Claims Administration and Objections:
 05/22/20      K. Peguero         1.9      1,092.50 Review bar date motion and revise same.
 05/25/20      M. Cavenaugh       1.3        975.00 Confer with KE team re potential litigation
                                                    issues.

 Total Claims Administration      3.2     $ 2,067.50
 and Objections
 Plan and Disclosure Statement (including Business Plan):
 05/27/20      V. Polnick         0.1           51.00 Communication with K&E regarding Disclosure
                                                      Statement motion.
 05/27/20      D. Trevino         0.1           17.50 Prepare comparison document for the DS
                                                      Motion and Order and circulated to team.
 05/28/20      K. Peguero         1.2        690.00 Review and revise DS Motion (1.2)
 05/29/20      K. Peguero         1.9      1,092.50 Review and revise DS Motion (1.9)
 Total Plan and Disclosure        3.3     $ 1,851.00
 Statement (including
 Business Plan)

 Total Fees                                                                         $109,819.50




                                           16
26154946v.2 157047/00001
